Dear Mr. Matt:
This office is in receipt of your opinion request concerning fees for the reproduction of destroyed suit files.
According to your correspondence, in December of 1989 the St. Landry Clerk of Court's office sustained extensive water damage. Some suit files were badly damaged or destroyed, and were reproduced by the Clerk's office from microfilm and computer tapes.  You asked for the opinion of this office as to whether the Clerk has the authority to charge the affected suit files fees for reproduction of the suit files.
According to Art. 251 of the Code of Civil Procedure, "The Clerk of Court is the legal custodian of all its records, and is responsible for their safekeeping and preservation."
Furthermore, R.S. 13:914 requires the Clerk of Court to keep a separate record of all "pleadings, original documents and judgments", and provides that if the original record is lost or destroyed a certified copy from this record may be substituted therefor.
It is our opinion that the Clerk of Court does not have the authority to charge the suit files fees for reproduction of the suit documents.  C.C.P Art. 251 places responsibility for maintenance of the suit file records on the Clerk of Court. R.S. 13:914 specifically requires the Clerk to keep a separate record so that copies from the Clerk's record can be substituted for destroyed suit files.
We trust this opinion sufficiently responds to you inquiry. Should further assistance be required, please do not hesitate to contact this office.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
JMZ:569l